 Case 1:19-cr-00119-MAC-ZJH Document 14 Filed 02/26/20 Page 1 of 4 PageID #: 45



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

     UNITED STATES OF AMERICA                    $
                                                 $          No. l:19-CR-119
      v                                          $          Hon. Judge Marcia Crone
                                                 $
      SALVADOR GARCIA, SR.                       $


                                           FACTUAL BASIS

             The government presents to the Court, by and through the undersigned Assistant

     United States Attorney in and for the Eastern District of Texas, joined by the defendant

     Salvador Garcia, Sr., and the defendant's attorney, Richard H. Garcia, and in support of

     the indictment, would show the following




1.        That the defendant, Salvador Garcia, Sr., ("Defendant"), hereby stipulates and agrees

          to the truth of all matters set forth in this factual basis, and agrees that such admission

          may be used by the Court in support of his plea of guilty to Count One (1) of the

          Indictment, which charges a violation of 18 U.S.C. $ 751(a), escape from custody.

2.        That the defendant, who is pleading guilty to such indictment, is one and the same

          person charged in the indictment.

3.        That the events described in the information occurred in the Eastern District of Texas

4.        That had this matter proceeded to trial, the government, through the testimony of

          witnesses, including expert witnesses, and through admissible exhibits, would have

          proven, beyond a reasonable doubt, each and every essential element of the offense



                                                     1
Case 1:19-cr-00119-MAC-ZJH Document 14 Filed 02/26/20 Page 2 of 4 PageID #: 46



   alleged   in the indictment; specifically, the government would have proven the
   following stipulated facts

              On or about Jluly 12,20L9, at approximately 2:25PM, Salvador

      Garcia, Sr., and another inmate were discovered missing from their

      assigned housing unit at the Federal Correctional Complex, U.S. Bureau      of

      Prisons, in Beaumont, TX.-Camp. ("Camp)

              Defendant was subsequently arrested in or near Hidalgo County,

      Texas more than thirty (30) days subsequent to his escape

              At the time of the instant offense, Defendant was an inmate at the

      Camp. As such, Salvador Garcia, Sr., was lawfully in the custody of the

      U.S. Attorney General (or by his authority under the Federal Bureau of

      Prisons) pursuant to a conviction for violating Title 21 U.S.C. $ 846, in

      cause number 7-04-637-S4, in the Southern District of Texas on October 3,

      2005

              Federal Bureau of Prison witnesses would testify that based on

      official court orders, prison polices, and procedures, Salvador Garcia, Sr.,

      Victor was made aware prior to July 12,2019 that he did not have

      permission to leave federal custody, and by leaving prison property, he

      would be absent without permission, and considered an escapee, and be in

      violation of federal law. Nonetheless, Salvador Garcia, Sr., left the Camp

      of with said knowledge and of his own free will



                                            2
 Case 1:19-cr-00119-MAC-ZJH Document 14 Filed 02/26/20 Page 3 of 4 PageID #: 47




                         DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT


5.      I have read this factual basis and stipulation and the information, or have had them read

        to me and have discussed them with my attorney. I fully understand the contents of this

        factual basis and stipulation and agree without reservation that         it accurately   describes

        the events and my acts.




     Dated:         L'    7-L       zD
                                                     SALVADOR GARCIA,
                                                     Defendant




                DEFENSE COUNSEL'S SIGN                       E AND ACKNOWLEDGMENT

6.      I have read this factual basis and stipulation         and the information and have reviewed

        them with my client, Salvador Garcia,                Sr.   Based upon my discussions with the

        defendant, I am satisfied that the defendant understands the factual basis and stipulation

        as   well   as the   information, and is knowingly and voluntarily agreeing to these stipulated

        facts




                                                         1
                                                        J
Case 1:19-cr-00119-MAC-ZJH Document 14 Filed 02/26/20 Page 4 of 4 PageID #: 48




 Dated:
          2/
                                    Richard H.
                                    Attorney for      Defendant


                                    Respectfully submitted,

                                    JOSEPH D. BROWN
                                    UNITED STATES ATTORNEY




                                    Joseph R. Batte
                                    Assistant U. S. Attorney
                                    Eastern District of Texas
                                    350 Magnolia, Suite 150
                                    Beaumont, Texas 77701
                                    409t839-2538
                                    4091839-2550 Fax




                                      4
